PD-0123-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                              Transmitted 7/9/2015 4:46:15 PM
     July 10, 2015
                                                               Accepted 7/10/2015 8:54:53 AM
                                                                               ABEL ACOSTA
                                No. PD-0123-15                                         CLERK

                     IN THE COURT OF CRIMINAL APPEALS

                          OF THE STATE OF TEXAS


JAMES FERNANDEZ,                                                    Appellant

v.

THE STATE OF TEXAS,                                                  Appellee


                         Appeal from Val Verde County


                                   * * * * *

                     STATE PROSECUTING ATTORNEY’S

                          NOTICE OF APPEARANCE

                                   * * * * *


                               LISA C. McMINN
                           State Prosecuting Attorney
                             Bar I.D. No. 13803300

                             JOHN R. MESSINGER
                       Assistant State Prosecuting Attorney
                              Bar I.D. No. 24053705

                                 P.O. Box 13046
                              Austin, Texas 78711
                           512/463-1660 (Telephone)
                               512/463-5724 (Fax)
                           information@spa.texas.gov
                                  No. PD-0123-15

                   IN THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS


JAMES FERNANDEZ,                                                            Appellant

v.

THE STATE OF TEXAS,                                                          Appellee

                                     * * * * *

                    STATE PROSECUTING ATTORNEY’S

                           NOTICE OF APPEARANCE

                                     * * * * *


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State Prosecuting Attorney respectfully submits its Notice of Appearance

in the above entitled and numbered cause, pursuant to Texas Rules of Appellate

Procedure 6.1 and 6.2. “The state prosecuting attorney may . . . represent the state in

any stage of a criminal case before a state court of appeals if [s]he considers it

necessary for the interest of the state.” TEX. GOV’T CODE § 42.001(a). Though her

authority to appear in this Court is not dependent on a request from a district or

county attorney, Aguirre v. State, 22 S.W.3d 463, 465 (Tex. Crim. App. 1999), the


                                          1
District Attorney Pro Tem, Melissa Hargis, has agreed to this representation.

                                    PRAYER

      WHEREFORE, the State prays that the State Prosecuting Attorney’s Notice of

Appearance as the attorney of record be noted on the docket.

                                      Respectfully submitted,

                                      LISA C. McMINN
                                      State Prosecuting Attorney
                                      Bar I.D. No. 13803300

                                        /s/ John R. Messinger
                                      JOHN R. MESSINGER
                                      Assistant State Prosecuting Attorney

                                      P.O. Box 13046
                                      Austin, Texas 78711
                                      John.Messinger@SPA.Texas.gov
                                      512/463-1660 (Telephone)
                                      512/463-5724 (Fax)




                                         2
                        CERTIFICATE OF SERVICE

      The State Prosecuting Attorney’s Notice of Appearance has been eFiled with
the Court on the 9th day of July, 2015, and served electronically on each of the
following:

Melissa Hargis
Assistant Attorney General
District Attorney Pro Tem
Office of the Attorney General
Austin, TX 78711
melissa.hargis@texasattorneygeneral.gov

James Gerard McDermott, II
8140 N. Mopac
Westpark 4, Suite 250
Austin, TX 78759
james@centraltexaslawyers.com


                                        /s/ John R. Messinger
                                      JOHN R. MESSINGER
                                      Assistant State Prosecuting Attorney




                                       3